United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-3486
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the Northern
                                         * District of Iowa.
Christopher Tony Heggebo,                *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: April 28, 2011
                                 Filed: May 4, 2011
                                  ___________

Before MELLOY, GRUENDER, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       After Christopher Heggebo pled guilty to child pornography charges, reserving
the right to challenge the denial of his motion to suppress, the district court1 imposed
consecutive statutory maximum sentences of 360 months and 120 months’
imprisonment. On appeal, Heggebo’s counsel has moved to withdraw and has filed
a brief pursuant to Anders v. California, 386 U.S. 738 (1967), arguing that the district
court erred by denying the suppression motion and by imposing an unreasonable
sentence. For the following reasons, we affirm.

      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
         First, we reject counsel’s argument that the search warrants at issue were not
supported by probable cause: the affidavits supporting the warrants contained
sufficient credible information to establish probable cause to believe that Heggebo’s
home, and a videotape located during the search of his home, contained child
pornography or evidence of it. See United States v. El-Alamin, 574 F.3d 915, 923 (8th
Cir. 2009) (standard of review; affidavit provides probable cause for search warrant
if it sets forth sufficient facts to lead prudent person to believe there is fair probability
that contraband or evidence of crime will be found in particular place); cf. United
States v. Chrobak, 289 F.3d 1043, 1044-45 (8th Cir. 2002) (attestation that images
were graphic files depicting minors in sexually explicit conduct and that review of
images showed sexually explicit conduct involving children under age 16 provided
sufficient description for determination that images were child pornography).

       Second, the district court did not abuse its discretion in sentencing Heggebo to
a total of 480 months in prison. See United States v. Betcher, 534 F.3d 820, 826-27
(8th Cir. 2008) (describing factors constituting abuse of discretion). The advisory
Guidelines range was life in prison, and the district court detailed its consideration of
the 18 U.S.C. § 3553(a) sentencing factors, considered arguments for a lower
sentence, and explained that it was imposing consecutive maximum sentences to
ensure that Heggebo served 480 months in prison. See U.S.S.G. § 5G1.2(d) (if
sentence imposed on count carrying highest statutory maximum is less than total
punishment, then sentence imposed on one or more other counts shall run
consecutively, but only to extent necessary to produce combined sentence equal to
total punishment); cf. Betcher, 534 F.3d at 823-24, 827 (sentence of 9,000 months, or
750 years, for 24 counts of child pornography was not abuse of discretion; court
properly calculated offense level that was higher than maximum Guidelines offense
level, addressed arguments for lower sentence, determined defendant had high
probability of reoffending, concluded Congress and justice called for serious
punishment, considered relevant § 3553(a) factors, and imposed consecutive
maximum sentences to ensure life sentence).

                                            -2-
       Finally, having reviewed the record independently under Penson v. Ohio, 488
U.S. 75 (1988), we have found no nonfrivolous issues. Accordingly, we affirm the
district court’s judgment, and we grant counsel’s motion to withdraw.
                        ______________________________




                                       -3-